        Case 7:17-cr-00225-NSR Document 162 Filed 12/04/20 Page 1 of 1


                                                   U.S. Department of Justice

                                                   United States Attorney
                                                   Southern District of New York
                                                   United States District Courthouse
                                                   300 Quarropas Street
                                                   White Plains, New York 10601

                                                   December 4, 2020


BY ECF AND ELECTRONIC MAIL
The Honorable Nelson S. Román
United States District Judge
300 Quarropas Street
White Plains, NY 10601

       RE:    United States v. Chukwuemeka Okparaeke, S4 17 Cr. 225 (NSR)

Dear Judge Román:

       The Government respectfully submits this letter to request that the Court adjourn the
sentencing in this matter, which is currently scheduled for December 17, 2020, to a date in late
January 2021. The reason for this request is that the Presentence Investigation Report (“PSR”)
has not yet been released in this case. The Government has conferred with the assigned
Probation Officer, who indicated that a sentencing date in late January would afford the
Probation Office sufficient time to prepare and release the PSR.


                                            Respectfully submitted,


                                            AUDREY STRAUSS
                                            Acting United States Attorney


                                    By:     /s/                                           a
                                            Gillian Grossman / Sagar Ravi / Olga Zverovich
                                            Assistant United States Attorney
                                            (212) 637-2188 / 2514 / 2195


cc:    Stand-by Counsel (by ECF) and Chukwuemeka Okparaeke (by mail)
